                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

RICKY MATLOCK and                             )
BRIDGET MATLOCK,                              )
                                              )
         Plaintiffs,                          )
                                              )      Case No.: 3:18-cv-00047
v.                                            )      Judge William L. Campbell, Jr.
                                              )      Magistrate Alistair Newbern
ROUNDPOINT MORTGAGE SERVICING                 )
CORPORATION; EMBRACE HOME                     )
LOANS, INC.; and LOANCARE, LLC                )
                                              )
         Defendants.                          )

        MEMORANDUM OF LAW IN SUPPORT OF ROUNDPOINT MORTGAGE
             SERVICING CORPORATION’S MOTIONS IN LIMINE



                                 Shaun K. Ramey
                                 Joseph V. Ronderos
                                 McGlinchey Stafford
                                 424 Church Street, Suite 2000
                                 Nashville, TN 37219
                                 sramey@mcglinchey.com
                                 jronderos@mcglinchey.com
                                 Attorneys For RoundPoint Mortgage Servicing
                                 Corporation




2810415.5

     Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 1 of 22 PageID #: 2512
                                                  TABLE OF CONTENTS

                                                                                                                                        Page

1.       MOTION IN LIMINE 1: Great American Insurance Policy (“Lender-Placed
         Insurance Policy”) and Related Testimony......................................................................... 1

2.       MOTION IN LIMINE 2: Letter Responding to Notice of Error by Plaintiffs. .................. 5

3.       MOTION IN LIMINE 3: Testimony As To The Ultimate Issue Of Compliance
         With RESPA And Regulation X. ........................................................................................ 6

4.       MOTION IN LIMINE 4: LoanCare’s Policies and Procedures and Servicing
         Agreement. .......................................................................................................................... 9

5.       MOTION IN LIMINE 5: Testimony of LoanCare’s Corporate Representative
         Regarding Knowledge of RoundPoint’s System. ............................................................. 12

6.       MOTION IN LIMINE 6: Records Of Servicers Other Than RoundPoint That Do
         Not Reference or Concern RoundPoint Including the 2013 Transfer Notice
         Between The Other Servicers. .......................................................................................... 12

7.       MOTION IN LIMINE 7: Any Exhibit Not Disclosed During Discovery. ....................... 13

8.       MOTION IN LIMINE 8: Any Prior Lawsuits Against RoundPoint. ............................... 14

9.       MOTION IN LIMINE 9: Offers Of Compromise Or Settlement. .................................... 14

10.      MOTION IN LIMINE 10: RoundPoint’s Wealth Or Financial Condition....................... 15

11.      MOTION IN LIMINE 11: Records And Documents Not Properly Authenticated
         And For Which A Foundation Is Not Property Laid. ....................................................... 16

12.      MOTION IN LIMINE 12: Improper Testimony By Lay Witnesses. ............................... 16

13.      MOTION IN LIMINE 13: Undisclosed Expert Opinions. ............................................... 17

14.      MOTION IN LIMINE 14: Failure To Call Any Witnesses.............................................. 18

15.      MOTION IN LIMINE 15: Hearsay. ................................................................................. 18




                                                                      i

     Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 2 of 22 PageID #: 2513
1.       MOTION IN LIMINE 1: Great American Insurance Policy (“Lender-Placed
         Insurance Policy”) and Related Testimony.

         This Court should prohibit any evidence, documentary or testimonial, statements, or

arguments that purports to suggest liability or wrongdoing on behalf of RoundPoint Mortgage

Servicing Corporation (“RoundPoint”) by securing the Great American Insurance Policy

(“Lender-Placed Insurance Policy”), considering this policy was secured as a subsequent remedial

measure, as well as an expression of sympathy, that is unreliable evidence. FED. R. EVID. 407;

(Plaintiffs’ Statement of Additional Material Facts [“Plaintiffs’ STAT”]) ¶ (Deposition of Scott

Johnson [“Johnson Depo”] pp. 19–21). Federal Rule of Evidence 407 provides:

         When measures are taken that would have made an earlier injury or harm less likely
         to occur, evidence of the subsequent measures is not admissible to prove:
                 • negligence;
                 • culpable conduct;
                 • a defect in a product or its design; or
                 • a need for a warning or instruction.
         But the court may admit this evidence for another purpose, such as impeachment
         or--if disputed--proving ownership, control, or the feasibility of precautionary
         measures.

FED. R. EVID. 407. “Rule 407 applies only to subsequent remedial measures taken voluntarily by

the defendant.” In re Air Crash Disaster, 86 F.3d 498, 529 (6th Cir. 1996) (“[T]he rule bars a

class of evidence that is very poor proof of negligence or defectiveness.” (citing 2 Weinstein's

Evidence § 407, 13–14 (finding in the unreliability of such evidence a primary purpose of the

rule))); see Dusenbery v. U.S., 534 U.S. 161, 172 (U.S. 2002) (“Other areas of the law, moreover,

have for strong policy reasons resisted rules crediting the notion that, “‘because the world gets

wiser as it gets older, therefore it was foolish before.’” (quoting Advisory Committee's Notes on

Fed. Rule Evid. 407, 28 U.S.C. App., p. 864 (1994 ed.) (quoting Hart v. Lancashire & Yorkshire

R. Co., 21 Law Times Rep. (n. s.) 261, 263 (1869), and explaining that Rule 407's prohibition




                                                 1

     Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 3 of 22 PageID #: 2514
against use of subsequent remedial measures to prove fault attempts to avoid discouraging persons

from taking steps to further safety))).

       The testimony at issue is summarized in Plaintiffs’ Statement of Additional Material Facts:

       83.       Although Roundpoint did not communicate with State Farm about the
       missing bill, it did obtain a lender placed insurance policy from Great
       American that covered the structure but not the contents. (Johnson depo, p. 19-
       21). . . .
       85.       Roundpoint waived the fee for the Great American policy because
       “Roundpoint from a customer service perspective could have went above and
       beyond and they did not.” (Johnson depo, p. 104). . . .
       86.       Roundpoint waived the fee for the Great American policy because “our
       third-party insurance vendor did not make phone calls to verify your insurance
       information.” (DEF/MATLOCK 330-331). . . .
       87.       Great American charged Roundpoint $4.00 for the policy. (Johnson depo,
       p. 116-117).

(Plaintiffs’ STAT, ¶¶ 83, 85–87) (emphasis added).

       The deposition testimony of RoundPoint’s representative was in response to questions

about “corrective measures” and any actions to “remediate any actual harm”. (Depo. Johnson pp.

20:25–22:17). RoundPoint purchased the Lender-Placed Insurance Policy to “protect the asset”,

and furthermore, the reason that RoundPoint did not charge the Plaintiffs for the Lender-Placed

Insurance Policy was that “RoundPoint could have went above and beyond” the duties to pay the

Plaintiffs’ hazard insurance but did not. (Depo. Johnson pp. 103:9–104:6). Thus, it is clear that the

Lender-Placed Insurance Policy was a subsequent remedial measure to protect the asset against

further hazards and not due to any error on behalf of RoundPoint. Nevertheless, Plaintiffs may

seek to admit this evidence as proof of liability or wrongdoing, considering that RoundPoint did

not charge Plaintiffs for the Lender-Placed Insurance Policy. Accordingly, evidence related to this

subsequent remedial measure would be unreliable and unfairly prejudicial to RoundPoint.

       Moreover, this Court should not permit Plaintiffs to introduce this evidence and testimony

for another purpose under Rule 407, such as “ownership, control, or feasibility of precautionary

                                                 2

  Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 4 of 22 PageID #: 2515
measures” because as noted in the policy itself and the deposition testimony, the Lender-Placed

Insurance Policy did not provide coverage for the Plaintiffs’ personal belongings, which are the

only compensatory damages at issue in this lawsuit. (Depo. Johnson pp. 19–21; 101–104) (noting

that the Lender-Placed Insurance Policy covered the structure, to protect the asset, and does not

cover the contents); (DEF/MATLOCK 263) (noting that the named insured is RoundPoint).

Consequently, this purported evidence cannot constitute proof of feasibility or control of a

precautionary measure under FED. R. EVID. 407, thus further rendering the purported evidence

irrelevant under FED. R. EVID. 402. Indeed, the purpose of lender-placed insurance policies is only

to provide protection to the structure (i.e., the lender’s “asset”) and not the contents. See 12 C.F.R.

§ 1024.37(a) (“the term ‘force-placed insurance’ means hazard insurance obtained by a servicer

on behalf of the owner or assignee of a mortgage loan that insures the property securing such

loan”); see also Weiser v. Great American Insurance Company, 2020 WL 1853572, at *2 (E.D.

Pa. 2020) (evaluating a lender-placed insurance policy as insuring the mortgagee as the insured,

and not the contents of the mortgagor); Harnarrine v. Praetorian Insurance Company, 2019 WL

8508084, at *2 (S.D. Fla. 2019) (explaining that the lender-placed insurance policy covers the

structure to protect the insured mortgagee’s interest, not the borrower’s); Lumpkins v. Balboa Ins.

Co., 812 F.Supp.2d 1280, 1285 (N.D. Okla. 2011) (same).

       Further, this Court should not permit Plaintiffs to introduce this testimony for another

purpose under Rule 407, such as “ownership, control, or feasibility of precautionary measures”,

because this other purpose would lead to an inference of liability such that it would be unfairly

prejudicial to RoundPoint, potentially misleading the jury to conclude that RoundPoint was

negligent or culpable for its actions leading up to the fire/loss at issue. See FED. R. EVID. 403. For

instance, if Plaintiffs were allowed to elicit testimony that RoundPoint was capable of or had



                                                  3

  Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 5 of 22 PageID #: 2516
control of securing a Lender-Placed Insurance Policy prior to the fire, a jury may infer that

RoundPoint should have secured a Lender-Placed Insurance Policy prior to the fire and that sauch

a policy would have protected the Plaintiffs’ personal belongings. Indeed, such testimony would

be misleading since RESPA and Regulation X do not impose a duty to secure a Lender-Placed

Insurance Policy. Further, Plaintiffs have not alleged such wrongdoing, considering that the only

duty under RESPA and Regulation X is that “the servicer shall make payments from the escrow

account”. 12 U.S.C. § 2605(g) (emphasis added).

       In addition, it is clear that this evidence arises out of expressions of sympathy, not as an

admission of error, fault, or wrongdoing, as set forth in RoundPoint’s Response to Plaintiffs’

Notice of Error by letter dated September 8, 2017 (“NOE Response Letter”), which reads, in

pertinent part, as follows:

       “Please accept our sincerest condolences . . . . Unfortunately, since we did not
       receive the requested information, your policy canceled due to nonpayment on
       February 14, 2017 . . . . As out third-party insurance did not make phone calls to
       verify your insurance information, a Lender Placed Insurance certificate was issued
       to cover your insurance claim at no cost to you. Please accept our apologies for not
       contacting you for your policy information by phone.”

(DEF/MATLOCK 330). Similar to the rationale behind Rule 409, this evidence is unreliable and

would likely mislead a jury on whether the Lender-Placed Insurance Policy was in response to an

error or as a humanitarian effort to assist the Plaintiffs out of sympathy. Compare FED. R. EVID.

409, Comments (“[G]enerally, evidence of payment of medical, hospital, or similar expenses of

an injured party by the opposing party, is not admissible, the reason often given being that such

payment or offer is usually made from humane impulses and not from an admission of

liability, and that to hold otherwise would tend to discourage assistance to the injured

person.” (quoting 20 A.L.R.2d 291, 293)) (emphasis added). The Lender-Placed Insurance Policy




                                                4

  Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 6 of 22 PageID #: 2517
is the definition of a subsequent remedial measure and thus, is unreliable. For the foregoing

reasons, this Court should exclude evidence related to the Lender-Placed Insurance Policy.

2.       MOTION IN LIMINE 2: Letter Responding to Notice of Error by Plaintiffs.

         The Court should prohibit the admission of RoundPoint’s NOE Response Letter (Plaintiffs’

STAT, ¶¶ 83, 85–89); (DEF/MATLOCK 330), and any evidence, argument, or statements related

thereto. First, for the reasons set forth in Motion in Limine 1, infra, the Court should prohibit the

admission of the NOE Response Letter as a subsequent remedial measure that is not capable of

being introduced for another purpose, such as “ownership, control, or feasibility of precautionary

measures”, FED. R. EVID. 407, 402, and as expressions of sympathy that make for unreliable

evidence.

         In addition to grounds set forth in Motion in Limine 1 above, RoundPoint moves to prohibit

admission of the NOE Response Letter based upon relevancy, pursuant to FED. R. EVID. 402, as

this Court ordered the dismissal of Plaintiffs’ claims based upon 12 U.S.C. § 2605(e), which was

a claim for RoundPoint’s alleged failure to respond to Plaintiffs’ notice of error. (Doc. 66, PageID

# 390). “Any evidence solely relating to the previously-dismissed claims would be irrelevant to

this case[.]” Jeffries v. Emerson Industrial Automation, 2015 WL 11019143, at *4 (W.D. Tenn.

2015); see also Davis v. Siemens Medical Solutions USA, Inc., 279 Fed. Appx. 378, 380 (6th Cir.

2008) (recognizing that evidence related to a dismissed claim should be excluded unless such

evidence also relates to a remaining claim); Securities and Exchange Commission v. Goldstone,

2016 WL 3625405, at *17 (D.N.M. 2016) (same). The remaining issue in this action is whether

RoundPoint was obligated to pay the premium for Plaintiffs’ hazard insurance in advance of the

date of loss, not whether RoundPoint properly responded to Plaintiffs’ notice of error after the date

of loss. 12 U.S.C. § 2605(g). Because the NOE Response Letter only relates to RoundPoint’s

response to Plaintiffs’ notice of error, the NOE Response Letter is irrelevant to Plaintiffs’
                                                 5

     Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 7 of 22 PageID #: 2518
remaining claim, which is, again, based upon RoundPoint’s alleged duty to make a disbursement

to pay Plaintiffs’ insurance. See 12 U.S.C. 2605(g). Furthermore, even if there were some

relevancy to the NOE Response Letter, any probative value would be substantially outweighed by

the unfair prejudice to RoundPoint, potentially misleading the jury to resolve a question of

complying with escrow/insurance requirements under RESPA and Regulation X as to whether

RoundPoint appropriately responded to Plaintiffs’ notice of error and if that response was an

admission of fault. Thus, admitting the fact that RoundPoint did not charge the Plaintiffs for the

Lender-Placed Insurance Policy, as detailed within the NOE Response Letter, would be unfairly

prejudicial to RoundPoint because, again, the jury may construe these subsequent remedial

measures of RoundPoint as an admission of wrongdoing, even though it is clear that RoundPoint

was protecting its asset, while, at the same time, discounting the Lender-Placed Insurance Policy

out of sympathy for the Plaintiffs’ loss. Consequently, this Court should prohibit any evidence,

testimony, statements, or arguments concerning the NOE Response Letter.

3.       MOTION IN LIMINE 3: Testimony As To The Ultimate Issue Of Compliance With
         RESPA And Regulation X.

         This Court should prohibit Plaintiffs from introducing any testimony, evidence, statements,

or arguments pertaining to an ultimate issue to be decided by the trier of fact. FED. R. EVID. 704.

A witness is prohibited from telling “the jury what result to reach” or testifying “to the legal

implications of conduct.” Woods v. Lecureux, 110 F.3d 1215, 1221 (6th Cir. 1997) (“For a witness

to stack inference upon inference and then state an opinion regarding the ultimate issue is even

more likely to be unhelpful to the trier of fact.”); see also U.S. v. Sheffey, 57 F.3d 1419, 1425 (6th

Cir. 1995) (Rule 704 removes the general “proscription against opinions on ‘ultimate issues' and

shift[s] the focus to whether the testimony is ‘otherwise admissible.’”).

         The ultimate issue is whether RoundPoint was “considered unable to disburse funds from


                                                  6

     Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 8 of 22 PageID #: 2519
a borrower's escrow account to ensure that the borrower's hazard insurance premiums are paid in

a timely manner”. 12 C.F.R. § 1024.17(k)(5)(ii)(A). In particular, the issue is whether

RoundPoint’s actions or inactions are consistent with the duties under RESPA and Regulation X,

including, but not limited to, the following examples under Regulation X:

       1. Examples of reasonable basis to believe that a policy has been cancelled or
       not renewed. The following are examples of where a servicer has a reasonable
       basis to believe that a borrower's hazard insurance policy has been canceled or
       not renewed for reasons other than the nonpayment of premium charges:

              i. A borrower notifies a servicer that the borrower has cancelled the hazard
       insurance coverage, and the servicer has not received notification of other hazard
       insurance coverage.

              ii. A servicer receives a notification of cancellation or non-renewal from the
       borrower's insurance company before payment is due on the borrower's hazard
       insurance.

               iii. A servicer does not receive a payment notice by the expiration date of
       the borrower's hazard insurance policy.

12 C.F.R. § 1024.17(k)(5), Supplement I to Part 1024 (“This commentary is the primary vehicle

by which the Bureau of Consumer Financial Protection issues official interpretations of Regulation

X”).

       It is believed that Plaintiffs will attempt to introduce the deposition testimony of

RoundPoint’s corporate representative and elicit similar testimony related to the following

proposed statement of fact:

       84.    Embrace and Roundpoint did not have “a reasonable basis to conclude that
       the Matlocks had failed to comply with the contractual requirement to maintain
       hazard.”

(Plaintiffs’ STAT ¶ 84) (citing Johnson Depo, p. 20) (See also Johnson Depo, pp. 94:24–95:5 [“If

the servicing rights had not been transferred from LoanCare to RoundPoint is it fair to assume that

this insurance bill would have been paid? . . . With Loancare – or with State Farm maintaining

Loancare as the mortgagee, yet, it’s safe to assume”]). It is important to note that this testimony

                                                7

  Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 9 of 22 PageID #: 2520
was not made in response to whether RoundPoint had a reasonable basis to conclude that the

Plaintiffs had not maintained hazard insurance prior to the fire, but rather, this testimony was in

response to whether RoundPoint knew the Plaintiffs had hazard insurance at the time the Lender-

Placed Insurance Policy “was originated”, which was after RoundPoint was aware of the Plaintiffs’

hazard insurance lapsing and during the time RoundPoint was taking remedial measures. (Johnson

Depo, pp. 20:6–20:10). Nevertheless, it is believed that Plaintiffs would attempt to introduce this

deposition testimony as it is framed in their Statement of Undisputed Material Fact—that is, as to

the ultimate issue outside of context—without permitting the jury to reach its own conclusion,

which would mislead the jury as to when RoundPoint knew that the Plaintiffs had not failed to

maintain hazard insurance.

       Similarly, it is believed that Plaintiffs will attempt to introduce the deposition testimony of

LoanCare’s corporate representative where she explicitly concludes and opines that it was

RoundPoint’s responsibility to pay Plaintiffs’ insurance. (Bielby Depo., pp. 89:19–89:22 [“They

have the same obligations as LoanCare to service that loan and pay that insurance”]); (Bielby

Depo., pp. 140:6–140:14 [“Does LoanCare believe RoundPoint made a mistake in not paying the

insurance bill? . . . Is that an opinion? I think it was RoundPoint’s duty to pay the insurance when

it became due. And that is LoanCare’s position”]); (See also Bielby Depo., pp. 60:17–61:1 [“Ok.

Is it unreasonable for the Matlocks to expect that the required insurance information is transferred

along with the servicing rights at the time of transfer?”]). Consequently, in addition to prohibiting

the introduction of this deposition testimony, this Court should prohibit Plaintiffs from offering

similar evidence or attempting to elicit similar testimony that states the result the jury should reach

or the legal implications of RoundPoint’s alleged conduct as the ultimate issue in this action.




                                                  8

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 10 of 22 PageID #: 2521
4.      MOTION IN LIMINE 4: LoanCare’s Policies and Procedures and Servicing
        Agreement.

        This Court should exclude the deposition testimony of LoanCare, LLC’s (“LoanCare”)

corporate representative, along with any other evidence related thereto, concerning LoanCare’s

policies and procedures and servicing agreement that detail the measures LoanCare takes when

missing a bill for hazard insurance. 1 Any policies or procedures implemented by LoanCare, with

respect to its methods of evaluating the payment of hazard insurance upon a servicing transfer,

would only serve to confuse the issue of RoundPoint’s compliance with RESPA and Regulation

X, which is the only issue that is relevant. See Old Chief v. United States, 519 U.S. 172, 181 (1997)

(“The overriding policy of excluding such evidence, despite its admitted probative value, is the

practical experience that its disallowance tends to prevent confusion of issues, unfair surprise and

undue prejudice.” (quoting Michelson v. United States, 335 U.S. 469, 475–76 (1948)). In

particular, this Court should prohibit Plaintiffs from introducing the deposition of LoanCare’s

corporate representative to the extent it concerns LoanCare’s policy and procedure for calling an

insurance company when LoanCare has anticipated receiving a hazard insurance bill, but has not

received such bill. FED. R. EVID. 401.

        In particular, this Court should exclude testimony where Plaintiffs seek to compare or a

comparison is drawn between LoanCare’s policies and procedures and RoundPoint’s; especially,

where the comparison involves LoanCare’s policy of calling an insurance company to ensure that

hazard insurance is paid upon a servicing transfer. (See Deposition of Allison Bielby [“Depo

Bielby”] 83:24-91:24); (See e.g., Depo Bielby [“So, assuming their procedures are closely

related, when that policy comes up for expire -- it expired or is coming up for expiring, and we

don't have the new information, LoanCare will contact that insurance company or agent, as


1
        LoanCare is no longer a party to this action. (Doc. 113–14).
                                                 9

    Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 11 of 22 PageID #: 2522
applicable, and request that information.”] (Id. at 84:14–21) [emphasis added]). By comparing

LoanCare’s policies and procedures to RoundPoint’s, this testimony is clearly speculative since

LoanCare “assumes” the procedures of LoanCare and RoundPoint are closely related, further

speculating as to what RoundPoint would or should have done upon not receiving a bill for hazard

insurance. FED. R. EVID. 602, 702. Indeed, there is a difference between the policies and procedures

of RoundPoint and LoanCare in that LoanCare “call(s)” the insurance company when LoanCare

does not have an insurance bill for payment. (Bielby Depo., pp. 85–87). In stating this policy,

LoanCare maintains that “we're going to try to do what we have to do to get the insurance paid.”

(Id. at 87). The difference in levels of customer service, when addressing the issue of a missing

insurance bill, does not provide any value in determining what actions comply with RESPA and

Regulation X. Therefore, the fact that LoanCare “call(s)” the insurance company (at least,

according to its policies and procedures), contrasted with the fact that RoundPoint faxes an

insurance company if it has that company’s contact information, can only serve to unfairly

prejudice RoundPoint by distracting the jury as to the actual issue in this case, which is whether

RoundPoint met the standard under RESPA and Regulation X, not whether it met LoanCare’s

standards.

       Any probative value of this evidence is substantially outweighed by the danger of unfair

prejudice (imputing another servicer’s policies and procedures to RoundPoint), confusing the

issues (which strictly relate to compliance with RESPA), and, ultimately, misleading the jury by

permitting them to evaluate RoundPoint’s compliance with LoanCare’s policies and procedures as

opposed to complying with RESPA, Regulation X, or its own policies and procedures. FED. R.

EVID. 403. Consequently, this Court should prohibit Plaintiffs from introducing the deposition of




                                                10

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 12 of 22 PageID #: 2523
LoanCare’s corporate representative with respect to the testimony concerning its policies and

procedures.

       This Court should also prohibit the deposition testimony of LoanCare’s corporate

representative as not meeting the criteria for an expert opinion and being insufficient to establish

an industry standard. It is believed that Plaintiffs will seek to introduce the deposition testimony

regarding LoanCare’s policies and procedures in an attempt to establish an industry standard for

transferring a loan between servicers and, in particular, whether the transferor servicers rely upon

the borrower(s) to update their hazard insurance information and for the servicer to call the

insurance company if not in possession of an insurance bill. (Bielby Depo. pp. 61–62, 84–91);

(Matlock 0084). While it is true that “[a] jury could deduce an industry standard from testimony

based on the practices of individual companies within the industry”, Jack Henry & Associates,

Inc. v. BSC, Inc., 487 Fed.Appx. 246, 254 (6th Cir. 2012) (emphasis added), evaluating one

servicer’s policies and procedures cannot be construed as an industry standard. To otherwise admit

these policies and procedures would require Plaintiffs to prove that the testimony of LoanCare’s

corporate representative meets the Daubert criteria for reliability, which Plaintiffs have not done,

let alone disclose LoanCare’s corporate representative as an expert. Id. at 254, n. 4 (citing Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993)); see also

Simmerman v. Ace Bayou Corp., 2016 WL 109944, at *1 (E.D.Ky. 2016) (“Because the

defendants did not timely disclose Dr. Rolf as an expert witness, the plaintiffs' motion in limine

will be granted insofar as it seeks to limit her testimony to lay testimony under Rule 701 of the

Federal Rules of Evidence.”). For this additional reason, this Court should exclude the deposition

testimony of LoanCare’s corporate representative, along with any other evidence related thereto,




                                                 11

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 13 of 22 PageID #: 2524
concerning LoanCare’s policies and procedures and servicing agreement that detail the measures

LoanCare takes when missing a bill for hazard insurance.

5.     MOTION IN LIMINE 5: Testimony of LoanCare’s Corporate Representative
       Regarding Knowledge of RoundPoint’s System.

       This Court should prohibit any evidence, statements, or argument related to LoanCare’s

understanding of RoundPoint’s internal systems and information. LoanCare’s corporate

representative testified that: “Roundpoint has the exact same system [MSP]. So they would have

the exact same information that a policy is coming up for expiring. . . . Roundpoint has the

same information knowing that policy is expired.” (Depo Bielby 84:22–84:25, 89:15–17).

LoanCare’s corporate representative was not competent to testify to what information RoundPoint

had during the events described in this action, because LoanCare’s corporate representative did

not establish that she had personal knowledge of RoundPoint’s system and the information within

that system at that time of these events. FED. R. EVID. 601, 602. Therefore, this Court should

prohibit Plaintiffs from introducing LoanCare’s deposition testimony with respect to information

not within its personal knowledge, including, but not limited to, whether and when RoundPoint

knew that the subject insurance policy was going to expire.

6.     MOTION IN LIMINE 6: Records Of Servicers Other Than RoundPoint That Do Not
       Reference or Concern RoundPoint Including the 2013 Transfer Notice Between The
       Other Servicers.

       This Court should prohibit any evidence, statements, or arguments related to

correspondence or records from servicers other than RoundPoint that relate to the servicing of the

loan by that other servicer, which do not otherwise involve or reference RoundPoint, or which

concern the transfer of the servicing between other servicers as such records would be irrelevant

as RoundPoint is the only remaining defendant in this action. (Doc. 113–114); FED. R. EVID. 402.

In particular, the Notice of Transfer of Servicing Rights dated March 13, 2013 (the “2013 Transfer


                                               12

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 14 of 22 PageID #: 2525
Notice”) (Matlock 0083–0084), as well as the testimony related to this notice in the Deposition of

Allison Bielby, as corporate representative of LoanCare (“Bielby Depo.”) (Bielby Depo. 57:18–

62:6), are irrelevant and should be excluded by this Court as they concern a notice of servicing

transfer between LoanCare and another servicer, Cenlar, which is not a party to this action.

Furthermore, such evidence is due to be excluded to the extent Plaintiffs seek to introduce

LoanCare’s 2013 Transfer Notice, along with the testimony of its corporate representative, in an

attempt to establish an industry standard for transferring a loan between servicers and, in particular,

whether the transferor servicers rely upon the borrower(s) to update their hazard insurance

information and for the servicer to call the insurance company if not in possession of an insurance

bill. (Bielby Depo. pp. 61–62, 84–91); (Matlock 0084). For the same reasons as demonstrated in

Motion in Limine 4 infra, this Court, at the very least, should exclude the 2013 Transfer Notice

and the Bielby Depo. to the extent that Plaintiffs attempt to establish an industry standard with this

record and testimony.

7.     MOTION IN LIMINE 7: Any Exhibit Not Disclosed During Discovery.

       This Court should prohibit Plaintiffs from introducing any evidence, making any

statements or arguments that were not disclosed during discovery. Rule 26(a)(1) requires a party

to provide initial disclosures “without awaiting a discovery request” of copies of all documents

that are in the possession, custody, or control of the party and that the disclosing party may use to

support its claims and defenses, unless solely for impeachment. FED. R. CIV. P. 26(a)(1). Rule

37(c)(1) provides that “[a] party that without substantial justification fails to disclose information

required by Rule 26(a) . . . is not, unless such failure is harmless, permitted to use as evidence at a

trial . . . any witness or information not so disclosed.” FED. R. CIV. P. 37(c)(1); see also Adams v.

Farbota, 306 F.R.D. 563, 573 (M.D. Tenn. 2015) (“The court finds no basis to impose a lesser

sanction than to preclude Dr. McCombs from offering expert testimony at trial. Without
                                                  13

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 15 of 22 PageID #: 2526
justification, Adams failed to make a required expert disclosure on issues for which expert

testimony is required.”). Notably, Plaintiffs have not disclosed any evidence of a pattern or practice

to support an award of additional damages. (MATLOCK 0001–0144). Therefore, this Court should

prohibit Plaintiffs from offering or referencing any exhibits not disclosed during discovery.

8.     MOTION IN LIMINE 8: Any Prior Lawsuits Against RoundPoint.

       This Court should prohibit Plaintiffs from introducing evidence, testimony, statements, or

arguments pertaining to any prior lawsuits against RoundPoint. “Evidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” FED. R. EVID. 404(b); see also Old

Chief v. United States, 519 U.S. 172, 181 (1997) (“The overriding policy of excluding such

evidence, despite its admitted probative value, is the practical experience that its disallowance

tends to prevent confusion of issues, unfair surprise and undue prejudice.” (quoting Michelson v.

United States, 335 U.S. 469, 475–76 (1948)). Plaintiffs have not alleged any pattern or practice

and therefore, additional damages are not at issue in this action. See 12 U.S.C. § 2605(1)(B).

Accordingly, RoundPoint’s character is not “an essential element of a charge, claim, or defense”

to permit evidence of specific instances of other lawsuits. FED. R. EVID. 405(b). Again, any

probative value of this evidence is substantially outweighed by the danger of unfair prejudice. FED.

R. EVID. 403. Consequently, this Court should prohibit Plaintiffs from introducing evidence,

testimony, statements, or arguments pertaining to any prior lawsuits against RoundPoint.

9.     MOTION IN LIMINE 9: Offers Of Compromise Or Settlement.

       This Court should prohibit Plaintiffs from introducing evidence, testimony, statements, or

arguments pertaining to any offer of compromise or settlement in this matter. It is black letter law

that an offer of compromise by one party to another in a civil action, whether before or after the

litigation has begun, is inadmissible. FED. R. EVID. 408; Stockman v. Oakcrest Dental Center, P.C.,

                                                 14

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 16 of 22 PageID #: 2527
480 F.3d 791, 805 (6th Cir. 2007) (“While the instruction added a veneer of protection, we reject

the proposition that any amount of evidence supporting liability, no matter how little, coupled with

a limiting instruction read at any time during the trial is sufficient to cure the wrongful admission

of Rule 408 evidence.”). Moreover, any probative value that this evidence of offers of compromise

or settlement may provide is substantially outweighed by the danger of unfair prejudice. FED. R.

EVID. 403.

10.    MOTION IN LIMINE 10: RoundPoint’s Wealth Or Financial Condition.

       This Court should prohibit Plaintiffs from introducing evidence, testimony, statements, or

arguments pertaining to RoundPoint’s wealth or financial condition. Honda Motor Co., Ltd. v.

Oberg, 512 U.S. 415, 416 (U.S. 1994) (“[E]vidence of a defendant's net worth creates the potential

that juries will use their verdicts to express biases against big businesses.”); Chesser v. Fifth Third

Bank, National Association, 2020 WL 3979586, at *7 (E.D. Ky. 2020) (“Insofar as evidence of

Fifth Third's financial condition is actually relevant to any issue in this case, the Court agrees that

its probative value is substantially outweighed by a risk of unfair prejudice because it could be

used as an emotional appeal to the jury to find against a defendant who can afford to pay large

damages to an individual Plaintiff.”). Furthermore, the only potential damages at issue in this case

concern compensatory damages suffered by the Plaintiffs, statutory damages, and attorneys’ fees

that might be awarded under RESPA. (Doc. 33, PageID# 187); 12 U.S.C. 2605(f); Sarsfield v.

Citimortgage, Inc., 667 F.Supp.2d 461, 470 (M.D. Pa. 2009) (“A review of RESPA reveals that

punitive damages are not authorized by the statute”). Further, Plaintiffs have not pled facts that

indicate any intentional or reckless conduct necessary to establish punitive damages and have not

requested punitive damages in this case (even assuming that punitive damages would be allowed),

meaning that net worth would have no relevancy in this action. (Doc 33, PageID# 182–187); U.S.

v. Autumn Ridge Condominium Ass'n, Inc., 265 F.R.D. 323, 326 (N.D. Ind. 2009) (“[A] plaintiff
                                                  15

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 17 of 22 PageID #: 2528
may recover punitive damages, even where it fails to specifically request the damages, if sufficient

facts supporting such an award are alleged in the complaint.”). As such, nothing concerning

RoundPoint’s wealth or financial condition could be relevant to the issue of damages. Finally, any

probative value of this evidence is substantially outweighed by the danger of unfair prejudice. FED.

R. EVID. 403. Consequently, this Court should prohibit Plaintiffs from introducing evidence,

testimony, statements, or arguments pertaining to RoundPoint’s wealth or financial condition.

11.    MOTION IN LIMINE 11: Records And Documents Not Properly Authenticated And
       For Which A Foundation Is Not Property Laid.

       This Court should prohibit Plaintiffs from introducing evidence, testimony, statements, or

arguments pertaining to documents that have not been properly authenticated and for which a

foundation is not properly laid. Any record or document that is not properly authenticated and for

which a foundation is not properly laid should be excluded. FED. R. EVID. 803, 901; FED. R. CIV.

P. 44. Without authentication or proper foundation, evidence is inadmissible. U.S. v. Simms, 351

Fed.Appx. 64, 68 (6th Cir. 2009) (“The Federal Rules of Evidence require evidence to be

authenticated or identified through a showing ‘sufficient to support a finding that the matter in

question is what its proponent claims.’ By way of example, this can be satisfied with testimony

from a witness with knowledge of the matter.”) (citations omitted). Consequently, this Court

should prohibit Plaintiffs from introducing evidence, testimony, statements, or arguments

pertaining to documents that have not been properly authenticated and for which a foundation is

not properly laid.

12.    MOTION IN LIMINE 12: Improper Testimony By Lay Witnesses.

       This Court should prohibit Plaintiffs from introducing evidence, testimony, statements, or

arguments pertaining to improper opinion testimony by a lay witness to which he or she is not

properly qualified to testify. Fed R. Evid. 602, 701, 702. For example, it is believed that Plaintiffs


                                                 16

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 18 of 22 PageID #: 2529
will attempt to introduce improper opinion testimony of LoanCare’s corporate representative in

her deposition, in which she opines that RoundPoint is responsible for the lapse in Plaintiffs’

hazard insurance. (Bielby Depo., pp. 89:19–89:22 [“They have the same obligations as LoanCare

to service that loan and pay that insurance”]); (Bielby Depo., pp. 140:6–140:14 [“Does LoanCare

believe RoundPoint made a mistake in not paying the insurance bill? . . . Is that an opinion? I think

it was RoundPoint’s duty to pay the insurance when it became due. And that is LoanCare’s

position”]); (See also Bielby Depo., pp. 60:17–61:1 [“Ok. Is it unreasonable for the Matlocks to

expect that the required insurance information is transferred along with the servicing rights at the

time of transfer?”]; [“Is there another document that LoanCare sent to the Matlocks that gives them

any instructions as it relates to hazard insurance?”]). To otherwise admit this evidence would

require Plaintiffs to prove that the testimony of LoanCare’s corporate representative meets the

Daubert criteria for reliability, which Plaintiffs have not done, let alone disclose LoanCare’s

corporate representative as an expert. Jack Henry & Associates, Inc. v. BSC, Inc., 487 Fed.Appx.

246, 254, n.4 (6th Cir. 2012) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct.

2786, 125 L.Ed.2d 469 (1993)). This deposition testimony, along with any other improper opinion

testimony, should be excluded.

13.    MOTION IN LIMINE 13: Undisclosed Expert Opinions.

       This Court should prohibit Plaintiffs from introducing evidence, testimony, statements, or

arguments pertaining to opinions of expert witnesses that have not been timely and properly

disclosed. FED. R. CIV. P. 26(a)(2)(D); FED. R. CIV. P. 37(c)(1). Plaintiffs did not disclose any

experts. Therefore, this Court should also prohibit any evidence, testimony, statements, or

arguments that serve as a conduit for an undisclosed expert opinion. Schneider v. Molony, 418

Fed.Appx. 392, 395 (6th Cir. 2011) (“[I]f a party fails to disclose a document, the district court

may prohibit use of the document at trial.”); Simmerman v. Ace Bayou Corp., 2016 WL 109944,
                                                 17

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 19 of 22 PageID #: 2530
at *1 (E.D. Ky. 2016) (“Because the defendants did not timely disclose Dr. Rolf as an expert

witness, the plaintiffs' motion in limine will be granted insofar as it seeks to limit her testimony to

lay testimony under Rule 701 of the Federal Rules of Evidence.”). For example, Plaintiffs may

attempt to introduce the undisclosed opinion testimony of LoanCare’s corporate representative as

detailed in Motion in Limine 12 supra. This deposition testimony, along with any other improper

and undisclosed expert testimony, should be excluded.

14.    MOTION IN LIMINE 14: Failure To Call Any Witnesses.

       This Court should prohibit Plaintiffs from commenting on RoundPoint’s failure to call any

witness(es). There are very limited circumstances—none of which apply here—that would permit

Plaintiffs to comment on any witness that RoundPoint does not call. “No inference arises where

the witness is available equally to both parties.” Scripps-Howard Broadcasting Co., Inc. v.

Regency Electronics, Inc., 1985 WL 13337, at *2 (6th Cir. 1985) (holding that a missing witness

instruction is only appropriate when the party has exclusive control over the witness not called

(citing Graves v. United States, 150 U.S. 118, 121 (1893)); see also U.S. v. Rawls, 48 Fed.Appx.

965, 965–66 (6th Cir. 2002) (“[I]f a party has it peculiarly within his power to produce witnesses

whose testimony would elucidate the transaction, the fact that he does not do it creates the

presumption that the testimony, if produced, would be unfavorable.”) (quoting Graves v. United

States, 150 U.S. 118 (1893)). An example of a witness is a representative of State Farm, which is

not a party to this action. Consequently, this Court should prohibit Plaintiffs from commenting on

RoundPoint’s failure to call any witness(es).

15.    MOTION IN LIMINE 15: Hearsay.

       This Court should prohibit Plaintiffs from offering testimony or otherwise introducing

evidence that is inadmissible hearsay under Rule 802. FED. R. EVID. 802.



                                                  18

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 20 of 22 PageID #: 2531
                                  Respectfully submitted,

                                  By: /s/Joseph V. Ronderos
                                  Shaun K. Ramey (TN Bar # 035574)
                                  Joseph V. Ronderos (TN Bar # 036179)
                                  McGlinchey Stafford, PLLC
                                  424 Church Street, Suite 2000
                                  Nashville, TN 37219
                                  (615) 762-9041
                                  Fax: (615) 523-1646
                                  Email: sramey@mcglinchey.com
                                  Email: jronderos@mcglinchey.com
                                  Attorneys for RoundPoint Mortgage Servicing
                                  Corporation and Embrace Home Loans, Inc.




                                    19

Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 21 of 22 PageID #: 2532
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been forwarded to the

following, by email on this 10th day of August, 2020:

Patrick Barrett, Esq.
Barrett Law Office, PLLC
4205 Hillsboro Pike, Suite 303
Nashville, TN 37215
pbarrett@barrettlawofficetn.com

Henry Todd, Esq.
TODD & SPENCER
404 East College Street
Dickson, TN 37055
henrytoddjr@bellsouth.com

Bret J. Chaness, Esq.
RUBIN LUBLIN TN, PLLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
Attorneys for LoanCare, LLC
bchaness@rubinlublin.com


                                                    /s/ Joseph V. Ronderos
                                                    Joseph V. Ronderos




                                               20

 Case 3:18-cv-00047 Document 126 Filed 08/10/20 Page 22 of 22 PageID #: 2533
